Citation Nr: 1634809	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  13-04 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from December 1971 to July 1974, to include service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In that decision, the RO denied the Veteran's service connection claim for hepatitis C.  The Veteran filed a timely appeal.

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing in November 2014.  After the hearing, the Veteran was notified that a written transcript could not be produced due to audio malfunctions throughout the hearing; the Veteran the elected to have another hearing via video conference.  See Correspondence dated December 10, 2014.  Subsequently, the Veteran withdrew his request for a Board hearing.  See Statement in Support of Claim dated September 14, 2015. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his hepatitis C diagnosis is attributed to his period of service.  In support of his claims, the Veteran offers three theories of exposure.  First, the Veteran claims that during service, an infected needle was used to inoculate him.  See Statement in Support of Claim dated September 4, 2012.  The Veteran also asserts that while in Vietnam, he engaged in unprotected sex, which led to his present diagnosis of hepatitis C.  See VA Examination dated October 30, 2012.  Lastly, the Veteran asserts that he often shared razors with his brother-in-law, who recently passed away due to hepatitis C.  See Statement in Support of Claim dated October 11, 2012.  

The Veteran was afforded two VA examinations in relation to his claims.  The first examiner was unable to provide a nexus without the Veteran's brother-in-law's medical and service treatment records.  See VA Examination dated October 30, 2012.  The second examiner provided a negative nexus between the Veteran's in-service inoculations and his current diagnosis.  While the second examiner noted several risk factors of contracting hepatitis C, to include sharing razors, she did not provide a nexus in regards to the Veteran's claims of sharing razors or engaging in unprotected sex while in service.  See VA Examination dated May 21, 2014.  As such, the Board finds that an addendum opinion is necessary to address all of the Veteran's contentions.  

The Board also notes that in response to the Veteran's claims that he contracted hepatitis C from his brother-in-law in service, the RO reported that the Veteran's brother-in-law was not service connected for hepatitis C.  See Supplemental Statement of the Case dated June 12, 2014.  Other than the Veteran's statements and the RO's response, there is no evidence in the record of: (1) whether the Veteran's brother in law had active service at the same time as the Veteran; and (2) whether the Veteran's brother-in-law had hepatitis during service.  The Board finds that every attempt to obtain such evidence should be made before adjudication on the merits.  Upon remand, the RO should notify the Veteran that if possible, he should seek authorization from interested parties to obtain his brother-in-law's relevant medical and service treatment records in support of his claim.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and his representative and inform them of the proper steps the Veteran should follow to obtain authorization from any interested parties to access to his brother-in-law's relevant records.  

2. The RO should contact the Veteran and his representative and with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to the treatment of the Veteran's hepatitis C and associated them with the claims folder.

3. After records development is complete, obtain an addendum opinion regarding the nature and etiology of the Veteran's hepatitis C disability.  Following review of the claims folder, the examiner is requested to provide an opinion to the following questions:

a) If the records from the Veteran's brother-in-law are available, is it at least as likely as not that the Veteran's hepatitis C was contracted from sharing razors in service with the Veteran's deceased brother-in-law;

b) If the records from the Veteran's brother-in-law are not available, upon consideration of the entire record, is it at least as likely as not that the Veteran's hepatitis C was contracted from sharing razors in service with the Veteran's deceased brother-in-law;

c) Is it at least as likely as not that the Veteran contracted hepatitis C from engaging in unprotected sex while in Vietnam;

d) Is it at least as likely as not that the Veteran's hepatitis C was caused by or in any other way etiologically related to his period of service.

The examiner is to consider the Veteran's lay statements of record, including his claims of having a blood transfusion many years ago and being exposed to his brother-in-law's blood at his house.  The examiner is free to comment as to whether there is any medical reason to accept or reject the Veteran's contentions.
4. Thereafter, readjudicate the claims on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and an appropriate time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




